332 S.W.3d 862 (2010)
David R. BULLOCK, Appellant,
v.
Jay NIXON, et al., Respondents.
No. WD 72740.
Missouri Court of Appeals, Western District.
November 16, 2010.
David R. Bullock, Appellant pro se.
Chris Koster, Atty. Gen., Ronald R. Holliger, Arax R. Corn, Kathleen R. Robertson, for Respondents.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
David Bullock appeals the judgment of the trial court dismissing his petition for declaratory judgment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).